Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dutchtown Care Center
(CCN: 26-5672),

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-153
Decision No. CR2722

Date: March 13, 2013

DECISION

Petitioner Dutchtown Care Center challenges the determination of the Centers for
Medicare and Medicaid Services (CMS) that it was not in substantial compliance with
program participation requirements. Petitioner also challenges CMS’s imposition of a
per-instance civil money penalty (PICMP) in the amount of $10,000. For the reasons
discussed below, I find Petitioner was not in substantial compliance with program
participation requirements, and that a PICMP of $10,000 is a reasonable enforcement
remedy.

I. Background

Petitioner is a skilled nursing facility located in St. Louis, Missouri. The Missouri
Department of Health and Senior Services (state agency) conducted a complaint survey
of Petitioner on September 26, 2011, and found Petitioner to be out of substantial
compliance with the participation requirement at 42 C.F.R. §§ 483.13(b) and
483.13(c)(1)(i) (Tag F223, scope and severity level J).
By letter dated September 29, 2011, CMS notified Petitioner that it was imposing the
following remedies: a PICMP of $10,000 for the deficiency at Tag F223; a denial of
payment for new admissions (DPNA) effective September 30, 2011, and continuing until
Petitioner achieved substantial compliance or its provider agreement was terminated; and
termination of Petitioner’s provider agreement on October 19, 2011, unless Petitioner
alleged corrections and it was verified that immediate jeopardy to resident health and
safety had been removed.

By letter dated October 13, 2011, CMS notified Petitioner that, based on a revisit survey
conducted on October 12, 2011, it found that Petitioner had removed the immediate
jeopardy, and therefore, its provider agreement would not be terminated on October 19,
2011. CMS informed Petitioner that it had not attained substantial compliance with
federal requirements. CMS advised Petitioner that the DPNA, which was effective
September 30, 2011, would remain in effect until Petitioner had achieved substantial
compliance or its provider agreement was terminated. CMS advised Petitioner further
that it would impose a per day CMP of $100 per day if it did not attain substantial
compliance at the revisit.

By letter dated November 17, 2011, CMS notified Petitioner that a November 16, 2011
revisit established that Petitioner had achieved substantial compliance effective
November 10, 2011. Consequently, CMS rescinded the DPNA as of November 10,
2011."

Petitioner, through its Administrator, filed its request for hearing by a letter dated
November 22, 2011. The case was docketed as C-12-153 and assigned to me for hearing
and decision on November 29, 2011.

Petitioner filed an Entry of Appearance, which brought legal counsel into these
proceedings, on December 1, 2011. On December 12, 2011, Petitioner filed a Motion for
Leave to File Amended Request for Hearing, and attached to that Motion its proposed
Amended Request for Hearing. CMS filed a Motion to Dismiss on December 16, 2011.
On December 21, 2011, Petitioner filed a Response to CMS’s motion to dismiss. Also,
on December 21, 2011, CMS filed an opposition to Petitioner’s motion for leave to file
an amended request for hearing. On January 5, 2012, I issued a Ruling on Pending
Motions and Order Establishing Procedures and Schedule for Pre-hearing Exchanges. I
granted Petitioner’s Motion for Leave to File Amended Request for Hearing, and denied
CMS’s motion to dismiss.

' As I note below, CMS filed a Motion to Dismiss. CMS attached the letters of
September 29, 2011, October 13, 2011, and November 17, 2011, as exhibits to its motion.
I conducted an in-person hearing in St. Louis, Missouri on September 17-18, 2012. CMS
offered exhibits (CMS Exs.) 1 through 10, which I admitted into evidence. Transcript
(Tr.) 15. Petitioner offered exhibits (P. Exs.) 1 through 12, which I admitted. Tr. 16, 59,
171.

CMS called one witness, Surveyor Cassie Blum. Petitioner called the following
witnesses: Mary Johnson, R.N., Petitioner’s former Assistant Director of Nursing
(ADON); Cheri Branch, R.N., Petitioner’s former Director of Nursing (DON); Lily
Landy, Petitioner’s Administrator; and William Kuntz, M.S., licensed psychologist. The
parties filed post-hearing briefs (P. Br. and CMS Br.) and post-hearing reply briefs (P.
Reply and CMS Reply).

IL. Issues
The issues in this case are:

1. Whether Petitioner was out of substantial compliance with participation
requirements; and

2. Whether the remedies imposed are reasonable.

III. Applicable law

The statutory and regulatory requirements for participation by a long-term care facility
are found at sections 1819 (SNF) and 1919 (NF) of the Social Security Act (Act) and at
42 C.F.R. Part 483.” Section 1819(h)(2) of the Act vests the Secretary of Health and
Human Services (Secretary) with authority to impose enforcement remedies against a
SNF for failure to comply substantially with the federal participation requirements
established by sections 1819(b), (c), and (d) of the Act.> Pursuant to 1819(h)(2)(C), the
Secretary may continue Medicare payments to a SNF not longer than six months after the
date the facility is first found not in compliance with participation requirements.
Pursuant to 1819(h)(2)(D), if a SNF does not return to compliance with participation
requirements within three months, the Secretary must deny payments for all individuals
admitted to the facility after that date - commonly referred to as the mandatory or

> All references are to the 2011 version of the Code of Federal Regulations (C.F.R.),
which was in effect at the time of the survey, unless otherwise indicated.

* Section 1919(h)(2) of the Act gives similar enforcement authority to the states to ensure
that NFs comply with their participation requirements established by sections 1919(b),
(c), and (d) of the Act.
statutory DPNA. In addition to the authority to terminate a noncompliant SNF’s
participation in Medicare, the Act grants the Secretary authority to impose other
enforcement remedies, including a discretionary DPNA, CMPs, appointment of
temporary management, and other remedies such as a directed plan of correction. Act
§ 1819(h)(2)(B).

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. Part 483, subpart B. 42 C.F.R. § 488.301. State survey agencies
survey facilities that participate in Medicare on behalf of CMS to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-.28,
488.300-.335. The regulations specify the enforcement remedies that CMS may impose
if a facility is not in substantial compliance with Medicare requirements. 42 C.F.R.

§ 488.406.

CMS may impose a CMP for the number of days a facility is not in substantial
compliance or for each instance of noncompliance. 42 C.F.R. § 488.430(a). The
regulations specify that a CMP that is imposed against a facility on a per day basis will
fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper range
of a CMP, $3,050 per day to $10,000 per day, is reserved for deficiencies that pose
immediate jeopardy to a facility’s residents and, in some circumstances, for repeated
deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). “Jmmediate jeopardy means a
situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to aresident.” 42 C.F.R. § 488.301 (emphasis in original). The lower range of a CMP,
$50 per day to $3,000 per day, is reserved for deficiencies that do not constitute
immediate jeopardy but either cause actual harm to residents, or cause no actual harm but
have the potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii). A
per instance CMP may range from $1,000 to $10,000, and the range is not affected by the
presence of immediate jeopardy. 42 C.F.R. § 488.438(a)(2).

The Act and regulations make a hearing before an administrative law judge (ALJ)
available to a long-term care facility against which CMS has determined to impose an
enforcement remedy. Act §§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g),
498.3(b)(13). The hearing before an ALJ is a de novo proceeding. The Residence at
Salem Woods, DAB No. 2052 (2006); Cal Turner Extended Care, DAB No. 2030 (2006);
Beechwood Sanitarium, DAB No. 1906 (2004); Emerald Oaks, DAB No. 1800, at 11
(2001); Anesthesiologists Affiliated, DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir.
1991). A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” 42 C.F.R. § 488.408(g)(1); 42 C.F.R. §§ 488.330(e), 498.3.
However, the choice of remedies, or the factors CMS considered when choosing
remedies, is not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may only
challenge the scope and severity level of noncompliance that CMS determined, if a
successful challenge would affect the range of the CMP that may be imposed or impact
the facility’s authority to conduct a NATCEP. 42 C.F.R. § 498.3(b)(14), (d)(10)(i). The
CMS determination as to the level of noncompliance, including the finding of immediate
jeopardy, “must be upheld unless it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2);
Woodstock Care Ctr., DAB No. 1726, at 9, 38 (2000), aff'd, 363 F.3d 583 (6th Cir.
2003). The Board has long held that the net effect of the regulations is that a provider has
no right to challenge the scope and severity level assigned to a noncompliance finding,
except in the situation where that finding was the basis for an immediate jeopardy
determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB
No. 1750 (2000). ALJ review of a CMP is subject to 42 C.F.R. § 488.438(e).

The standard of proof, or quantum of evidence required, is a preponderance of the
evidence. CMS has the burden of coming forward with the evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense.
Batavia Nursing & Convalescent Ctr., DAB No. 1904 (2004), aff'd, 129 F. App’x. 181
(6th Cir. 2005); Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Emerald
Oaks, DAB No. 1800; Cross Creek Health Care Ctr., DAB No. 1665 (1998); see
Hillman Rehab. Ctr., DAB No. 1611 (1997), aff'd, No. 98-3789, 1999 WL 34813783
(D.N.J. May 13, 1999).

IV. Findings of Fact, Conclusions of Law, and Analysis

A. Petitioner was not in substantial compliance with 42 C.F.R. §§ 483.13(b)
and 483.13(c)(1)(i) (Tag F223).*

* In listing the participation requirement (regulation) that corresponds to Tag F223, the
Statement of Deficiencies (SOD) cites “483.13(b), 483.13(b)(1)(i).” The citation to
“483.13(b)(1)(i)” is in error, as there is no such subsection. The surveyors recite the
language of 42 C.F.R. § 483.13(c)(1)(i) under Tag F223, and I recognize that the
surveyors’ reference to 42 C.F.R. § 483.13(b)(1)(i) was a clerical error.

The SOD also contains a deficiency citation under 42 C.F.R. § 483.13(c)(1)(ii)-(iii),
(c)((2)-(4) (Tag F225); however, neither party has addressed the allegations pertaining to
this citation. Because I resolve this case fully based on the F223 citation, it is not
necessary for me to discuss Tag F225.
Before I discuss Tag F223, I note that, in its prehearing brief, CMS attempted to add a
new deficiency citation to these proceedings, claiming that Petitioner’s care of Resident 1
violated the “dignity” regulation at 42 C.F.R. § 483.15(a) (Tag F245). Petitioner objected
to the addition of this alleged deficiency. Because I resolve this case fully by affirming
the deficiency citation under Tag F223, it is not necessary for me to discuss the alleged
“dignity” deficiency. Moreover, as discussed below, Petitioner’s violation of Tag F223
fully justifies the PICMP.

Section 1819(c)(1)(A)(ii) of the Act requires that a SNF protect its residents and promote
their “right to be free from physical or mental abuse, corporal punishment, involuntary
seclusion, and any physical or chemical restraints imposed for purposes of discipline or
convenience and not required to treat the resident’s medical symptoms.” The Secretary
has provided by regulation that a “resident has the right to be free from verbal, sexual,
physical, and mental abuse, corporal punishment, and involuntary seclusion.” 42 C.F.R.
§ 483.13(b). The facility must “[nJot use verbal, mental, sexual, or physical abuse,
corporal punishment or involuntary seclusion.” 42 C.F.R. § 483.13(c)(1)(i). The
regulations define “abuse” to be “the willful infliction of injury, unreasonable
confinement, intimidation, or punishment with resulting physical harm, pain or mental
anguish. 42 C.F.R. § 488.301. The phrase “willful infliction” means that the actor must
have acted deliberately, not that the actor must have intended to inflict injury or harm.
Merrimack County Nursing Home, DAB No. 2424, at 4 (2011); Britthaven, Inc., d/b/a
Britthaven of Smithfield, DAB No. 2018, at 4 (2006).

CMS’s allegations of noncompliance with 42 C.F.R. §§ 483.13(b) and 483.13 (c)(1)(i)
arise out of an incident involving one resident, Resident 1, on September 8, 2011. The
SOD alleges, based on interview and record review, that Petitioner failed to protect
Resident | from emotional injury when its staff forced her to take a bath against her will.
The SOD alleges that Resident | cried, yelled, and screamed that she did not want a bath.
The SOD alleges further that, after the incident, Resident 1 was distraught and fearful for
several days. CMS Ex. 1, at 1.

Incident of September 8, 2011

On September 8, 2011, during a morning census staff meeting, Petitioner’s
Administrator, Lily Landy, announced that she had received complaints about Resident
1’s body odor and stated that it was necessary to give Resident 1 a bath. After the
meeting, Cheri Branch, R.N., Petitioner’s Director of Nursing at the time, Mary Johnson,
R.N., Petitioner’s ADON at the time, and a CNA went to Resident 1’s room. ADON
Johnson told Resident 1 that she had to have a bath because of her odor. Resident 1
responded that “she doesn’t want a bath, and she doesn’t get baths, she takes bed baths.”
Tr. 97. Resident 1 asked to speak to the Administrator. ADON Johnson left the room to
get Administrator Landy, but the Administrator was unavailable. When Petitioner’s staff
was transferring Resident 1 from her bed to the wheelchair using the Hoyer lift (a
mechanical lift), Resident 1 was screaming that she didn’t want to have a bath. Resident
1 then grabbed the bed siderails and shook the lift. Resident 1 continued to scream, yell,
and protest loudly as she was wheeled down the hallway to the tub room. During the

bath, R1 was crying and whimpering. After the bath, Resident 1 was transferred back to

her wheelchair, dressed, and returned to her room.

Discussion

Resident 1 was admitted to Petitioner’s facility on December 31, 2009, with diagnoses
that included late effects of acute poliomyelitis, left femur fracture, acute kidney failure,

coronary artery disease, congestive heart failure, hea
CMS Ex. 1, at 1; CMS Ex. 4, at 12, 14-16. Resident

lice, and depressive disorder.
’s care plan dated August 19, 2011,

stated, among other things, that she was “at risk for skin impairment 2/2 weakness and
decreased mobility r/t disease process. [Resident 1] is obese and often gets excoriated
under her abdominal folds.” P. Ex. 1, at 19. The goal with respect to R1’s skin was to

keep it free from skin breakdown with good skin inte:

grity. As an approach, the care plan

directed staff to “[k]eep skin clean & dry. Wash with soap, rinse & dry.” P. Ex. 1, at 19.
Resident 1’s care plan noted that Resident 1 “‘[p]refers bed baths for bathing however
with encouragement she will shower/bath tub.” P. Ex. 1, at 18. Earlier care plans dated

January 1, 2011 and April 8, 2011 contained identical

notations concerning Resident 1’s

skin and her preference for bed baths. P. Ex. 1, at 2-3, 10-11. According to a care plan
dated January 12, 2010, which appears to have been in effect through April 12, 2011,
Resident 1 was to “be kept clean and odor free daily.” The care plan noted, under

“Problem” that Resident | “requires physical help in
body bath, sponge bath, including transferring in/out

part of bathing activity (during full-
of tub/shower; exclude washing of

back and hair.)” Among other approaches, the plan directed staff to “bathe to prevent

odor as necessary.” CMS Ex. 4, at 11.

Petitioner does not deny that on September 8, 2011 Resident 1 vigorously protested that

she did not want to have a bath and physically resiste

However, Petitioner argues that Resident 1 suffered no harm from the bath incident,

d staffs efforts to give her a bath.

either physically, mentally or psychologically. Petitioner contends that because bed baths

were not adequately addressing Resident 1’s hygiene

out of necessity in giving Resident 1 a tub bath. Petitioner claims that its staff had to

balance Resident 1’s preference not to have a bath ag:
and that of the other residents from the adverse condit

well as to preserve the other residents’ rights “to enjoy their meals and other social

interactions in an environment that is absent the serio’

Petitioner’s Prehearing Memorandum at 3. Petitioner contends that its staff determined
that Resident 1’s wishes were outweighed by these other larger concerns that affected

both her and the other residents.

needs, its staff acted reasonably and

ainst the need to protect her health
tions presented by her body odor, as

us body odor of another resident.

I find that the evidence in this case establishes that, on September 8, 2011, Petitioner’s
staff subjected Resident 1 to both physical and mental abuse when they forced her to take
a bath, despite her vehement and tearful protests that she did not want one. The conduct
of Petitioner’s staff, in ignoring Resident 1’s explicit wishes and using physical coercion
to make her take a bath clearly frightened, intimidated, and emotionally harmed Resident
1. Consequently, Petitioner failed to comply substantially with the requirements of 42
C.F.R. §§ 483.13(b) and 483.13(c)(1)(i).

As the record shows, the unfortunate bath incident involving Resident | grew out of
Administrator Landy’s comments to staff in the September 8, 2011 morning “standup
meeting” that “RIneeds a bath.”° Tr. 160-61. According to Administrator Landy, in the
days prior to the bath incident, she had received complaints from two residents and a
family member of another resident about Resident 1’s body odor. Tr. 159-60.
Administrator Landy testified that she personally verified that Resident 1 had a body odor
when she served the resident her lunch. Tr. 160. When asked about the statement in
Resident 1’s August 19, 2011 care plan that the resident preferred bed baths but would
shower or use the bathtub, Administrator Landy stated that Resident 1 was present at the
care plan meetings and would have had input or been aware of this statement in her care
plan. Tr. 175-76; see P. Ex. 1, at 18.

When I questioned Administrator Landy as to whether she expected staff to act on her
statement that Resident | needs a bath, she responded, “I expected that the staff would go
and clean her up.” Tr. 199-200; see Tr. 193. On cross-examination, Administrator
Landy testified that she had a “reasonable expectation” that Resident 1 would be given a
bath the same day. Tr. 206. She testified that she was aware that Resident! normally
received bed baths, but also stated “[a]t that point in time I didn’t think it mattered to the
resident.” Tr. 193, 194. If the resident had refused the bath, Administrator Landy stated
that she would have expected staff to return later in the day to give her the bath. Tr. 206.
According to Administrator Landy, she “expected the staff to free the resident of the
odor” and that bed baths were not doing an adequate job of keeping Resident | clean. Tr.
206.
Administrator Landy acknowledged on cross-examination that residents have the right to
refuse treatment, but when asked whether a resident has the right to refuse baths, she
replied, “I think that depends.” Tr. 204. She stated that “[a] resident has a right to refuse,

* Petitioner’s counsel, in questioning Administrator Landy, gives the date of the census
meeting as September 9. Tr. 160. I note that this date is incorrect. The record reflects
that the census meeting and the bath incident took place on September 8, 2011.

According to Administrator Landy, the attendees at the census meeting were the charge
nurses from each floor; the DON, the ADON, social worker, MDS care plan coordinator,
staffing coordinator, activities director, dietary manager, and housekeeping supervisor.
Tr. 161.
but a resident does not have to inflict that on other residents.” Tr. 209. She explained
that Resident 1’s odor was being inflicted on other residents and their visiting family
members. Tr. 209. Administrator Landy explained that they would not give a bath to a
resident who has a known phobia of baths or of getting into a bathtub but that Resident 1
did not have such a phobia, only a preference for bed baths over baths. Tr. 204.

It is obvious that whatever urgency existed with taking care of Resident 1’s odor issue
was created entirely by Administrator Landy, whose testimony indicates that she
expected her staff to carry out her implicit orders at once. DON Branch, ADON Johnson,
and a CNA thus immediately went to Resident 1’s room to carry out her directive.°
Although Resident 1 emphatically stated that she did not want a bath, and that she was to
be given bed baths instead of baths, these employees ignored her explicit desire not to
have a tub bath and told her in no uncertain terms that she would be getting a bath that
morning. The situation escalated, with Resident | yelling and screaming that she did not
want a bath and physically resisting staff’s efforts to lift her out of her bed by the
mechanical lift into her wheelchair. Tr. 107, 120-21. Apparently as a last-ditch effort,
Resident | grabbed the side rails of her bed during the transfer, and, while continuing to
scream and cry in protest, started to shake the lift as she was suspended in it. Petitioner
disputes Resident 1’s statement, as related by Surveyor Blum, that staff had to pry
Resident 1’s fingers loose from the side rails. P. Br. at 7; Tr. 40. Rather, according to
Petitioner, both DON Branch and ADON Johnson told Resident | to take her hand off the
rails, and she did. Tr. 107, 120. While the manner in which Resident 1’s grasp was freed
of the side rails may be in question, it is evident that she put up a vigorous struggle as she
was being transferred to her wheelchair. In fact, Petitioner, citing the testimony of DON
Branch and ADON Johnson, acknowledges that “[f]rom the time they lifted Resident |

on the Hoyer lift through wheeling her down the hallway she was loud and screaming she
did not want to take the bath.” P. Br. at 8. According to DON Branch and ADON
Johnson, once Resident 1 was lifted from the wheelchair into the tub for her bath, she was
no longer physically resisting or loudly protesting, but was “whimpering and crying,” and
had ceased “screaming stop, stop, stop.” Tr. 110-111, 121, 128.

Petitioner asserts that its treatment of Resident | was “caring, compassionate and
nurturing . . . fully acknowledging of the fact that Resident 1 did not desire being given a
tub bath.” P. Br. at 24. On this evidence, however, I find quite to the contrary. Rather
than being reassured by staff as Petitioner claims she had been, Resident 1 was put ina
vulnerable situation in which she faced not only intimidating conduct, but also physical
coercion. Resident Iclearly expressed her wishes, both verbally and physically, that she
did not want to have a bath and wished to remain in her bed. However, her screaming
and cries of protest fell on deaf — or worse, uncaring — ears. Over her vociferous

° According to Surveyor Blum’s interview notes, Resident | told Surveyor Blum that she
had been sleeping when DON Branch woke her up to tell her that she was going to get a
bath. CMS Ex. 2, at 1.
10

objections, the DON and the ADON made it clear to Resident 1 that she would be getting
a bath immediately and then proceeded forcibly to get her out of her bed using the Hoyer
lift. Even when Resident 1 grabbed the side rails of her bed, staff made no effort to
accede to her wishes, but continued with removing her from her bed against her will, and
then ignored her screams and cries as they wheeled her to the tub room. There can be no
dispute that Petitioner’s staff inflicted a situation of intimidation and indignity, together
with at least a measure of physical coercion and apprehension, upon Resident 1 and
forced a bath upon her, and in doing so caused her to experience severe mental,
emotional, and physical distress. This record shows that Petitioner’s staff did so in an
abrupt and confrontational fashion, with no efforts at persuasion, reassurance, or
explanation. Their motivation in so acting is not difficult to discover: their
Administrator’s comments at the morning meeting put them on notice that she “expected
staff would go and clean her up.” Tr. 199-200. Had they not acted on her comments, the
Administrator “would want to know the reason why.” Tr. 200.

Resident | had a right as a nursing home resident to refuse to take a bath in a bathtub.
Surveyor Blum testified that once Resident 1 told Petitioner’s staff that she refused a
bath, “[i]t should have been dropped and another avenue should have been explored.” Tr.
44-45, see Tr. 87-88, 90. Petitioner’s witness, DON Branch, testified on cross-
examination that when a resident has refused treatment, the next step a nursing home
would take is “usually we get the families involved but she really didn’t have any, get the
doctor involved, try to see maybe another staff member could get her to do what needed
to be done.” Tr. 125. DON Branch acknowledged that staff did not call Resident 1’s
doctor or attempt to get in touch with a former roommate of Resident 1 whom she
referred to as “nephew.” Tr. 125-26.’ When asked what staff did, DON Branch stated
“Tw]e just really tried to convince her to take a bath.” Tr. 125. When asked if that
approach was working, DON Branch replied, “No” and stated further that “it seemed like
that was something that we really had to do.” Tr. 125, 126.

7 Surveyor Blum’s interview notes include an interview with Resident 1’s physician, Dr.
Mahadevan. Dr. Mahadevan told Surveyor Blum that Petitioner’s staff did not inform
him of the incident with Resident 1 and he learned about it from the resident herself. Dr.
Mahadevan acknowledged that Resident 1’s hygiene had been poor over the years, but
stated that staff acted inappropriately in forcing her to take a bath. He stated that he has
known Resident 1 for 15 years, and that staff should have contacted him so he could have
talked to her. Dr. Mahadevan also added, “I’m sure every day there, she will be
suspicious that something else will happen to her.” CMS Ex. 9, at 1. I realize that
because Dr. Mahadevan did not testify at the hearing, Petitioner did not have an
opportunity to cross-examine him regarding his statements to the surveyor. Petitioner has
not, however, disputed Dr. Mahadevan’s statements.
11

The Interpretive Guidelines contained in the State Operations Manual (SOM) is
instructive and provides the following:

If the resident refuses a bath because he or she prefers a
shower or a different bathing method such as in-bed bathing,
prefers it at a different time of day or on a different day, does
not feel well that day, is uneasy about the aide assigned to
help or is worried about falling, the staff member should
make the necessary adjustments realizing the resident is not
refusing to be clean but refusing the bath under the
circumstances provided. The facility staff should meet with
the resident to make adjustments in the care plan to
accommodate his or her preferences.

Interpretive Guidelines, § 4

83.15(b), Appendix PP, State Operations Manual.®

I am not persuaded by Petitioner’s position that in this case Resident 1’s state of
cleanliness posed a health threat to herself and other residents, and that the need to

rights not to be “inflicted”
a problem that Petitioner’s
stated she received bed bat!

to have bed baths, but “witl

forcibly getting Resident 1

the situation using a lower

However, I find no evidence that Petitioner’s Adminis:
attempted to follow her care plan or make any adjustments to address the situation in any
meaningful way. The fact that Administrator Landy was offended by Resident 1’s odor
and did not want her odor “inflicted” on others hardly justifies the scene that arose over

other public parts of the facility into t

traumatic avenues to persuade Resident | to take a bat!
Petitioner’s staff’s actions in physical

protect her health and that of the other residents, as well as to preserve the residents’

by her body odor, was overriding. Resident 1’s odor presented
staff was required to address. However, once Resident 1
s and refused a tub bath, facility staff should have attempted

encouragement she will s!

out of bed, into the wheelc!

level of physical coercion.

to meet her hygiene needs in a way that would not cause her any distress or make her feel
er rights were being violated. In fact, according to Resident 1’s care plan, she preferred

ower/bath tub.” P. Ex. 1, at 18.

trator, the DON, or the ADON

air, and down the hallway past

e bath area. Petitioner’s staff offered Resident |
no choice with respect to taking care of her body odor, nor made any efforts to deal with

They failed to consider other, less
. There is no justification for

y subjecting Resident! to an involuntary bath,

which, in and of itself, could be considered physical abuse.

® Although the SOM does not have th

and regulations interpreted

Northwest Tissue Center v.

Secretary may not seek to enforce the

e force and effect of law, the provisions of the Act

clearly do have such force and effect. State of Indiana by the
Indiana Department of Public Welfare v. Sullivan, 934 F.2d 853 (7th Cir. 1991);
Shalala, 1 F.3d 522 (7th Cir. 1993). Thus, while the

provisions of the SOM, she may seek to enforce

the provisions of the Act or regulations as interpreted by the SOM.
12

Moreover, Petitioner has not offered a shred of evidence that Resident 1’s odor was in
danger of adversely affecting her health or that of the other residents such that it
“require[d] immediate attention.” P. Br. at 12. As stated above, I find that any urgency
about the situation was artificially created by Administrator Landy, who apparently
expected staff to lose no time in carrying out her comment — or rather, her thinly-
disguised order — that Resident 1 needed and was to be given a bath. As for Petitioner’s
claim that its staff was motivated only by a desire to promote Resident 1’s well-being
when they gave her a bath, this is highly doubtful, considering the anguish that Resident
1 suffered at the hands of its staff.

As further support for its argument that Resident | suffered no psychological or
emotional injury from the bath incident, Petitioner offered the testimony of her treating
psychologist, Dr. Kuntz, M.S. Dr. Kuntz testified that he is not an employee of
Petitioner, but is employed by a private agency called Senior Services and paid directly
by them. Tr. 230. Dr. Kuntz testified that he had been counseling Resident 1 for
approximately a year prior to the bath incident. Tr. 230. He stated that he met with
Resident 1 weekly, and that the day of the bath incident, September 8, 2011, happened to
be a regularly scheduled counseling session with her. Tr. 232. Dr. Kuntz saw Resident 1
after her bath for about forty-five minutes. Tr. 232, 250. According to Dr. Kuntz, he and
Resident | discussed the bath incident for about ten minutes, and then they moved on to
other topics, such as her desire to go home. Tr. 232-33. When asked to describe her
state, Dr. Kuntz testified that

[Resident 1] was a little bit agitated, upset, -- angry.... At
times she was actually even that day saying that she was glad
that it happened and it was behind her. She kind of realized
that she needed to have a bath, but she didn’t like the way that
it happened. She felt like she was forced to do it against her
will; that she was not allowed to really say no. She was not
happy about it.

Tr. 232.

In Dr. Kuntz’s opinion, Resident 1’s “psychological state was not made worse because of
the bath.” Tr. 234. Dr. Kuntz stated that Resident | feared baths because she had fallen
previously while taking a bath but that having the bath helped her feel less fearful. Tr.
234, 236. Dr. Kuntz expressed his opinion that Resident 1 “was a little agitated, possibly
a little confused” by the bath incident, but she was not “traumatized” or “devastated” by
it. Tr. 235-36. According to Dr. Kuntz, Resident lwas more “positive” in subsequent
counseling sessions and told him she “does like living at [Petitioner’s facility] overall”
and that she felt “well cared for.” Tr. 235; see P. Ex. 5, at 8-9. When asked about his
phone interview with Surveyor Blum, Dr. Kuntz stated that Surveyor Blum’s summary
13

contained statements that he had not made. Tr. 240; see CMS Ex. 9, at 2. Dr. Kuntz
testified that he told Surveyor Blum he did not believe Resident | had suffered any

emotional abuse. Tr. 240-41.

On cross-examination, when questioned about the progress note he wrote following their

September 8, 2011 session, Dr. Kuntz confirmed that Resi

99 by

lent 1 was “upset,” “angry,”

and “[felt] humiliated.” Tr. 241-42; see P. Ex. 5, at 5. When asked whether he was

aware that Resident 1 had been crying while being bathed,

had mentioned that she was te

arful, and

he noted that Resi

Dr. Kuntz stated that someone
lent 1 “was actually tearful

when [he] met her that day.” Tr. 243. Expressing a reluctance to say that Resident 1

suffered “mental anguish,” Dr. Kuntz c
not understanding some things, and agitated.” Tr. 243. Ho
al personality and tends to overreact to a lot of

Resident | had “somewhat of
facts” and stated “you have to

244. Dr. Kuntz was of the impression t

personality disorder although
244. In Dr. Kuntz’s opinion,
manifestation of her tendency

a hysteric:
keep that

Resident

ose to describe her

in context as you t

as “distraught to the extent of
ywever, Dr. Kuntz stressed that

ink about this incident.” Tr.

at Resident | had a diagnosis of hysterical
e was not sure if this was ever formally documented. Tr.

’s tearfulness and

eeling of humiliation was a

to be very dramatic. Tr. 252.

Dr. Kuntz admitted on cross-examination that he was not present during the bath incident

and had heard “second and third hand d

Kuntz, he was not aware that

lescriptions of [it].”

Resident

Tr. 246. According to Dr.

had been screaming and crying while she was

being rolled down the hallway toward the bath or that she had physically resisted being
transferred from her bed to the wheelchair. Tr. 246-47. I asked Dr. Kuntz to assume, for
purposes of a hypothetical question, that “Resident [1’s] hands had to be removed from

the bedrails against her will; t

at there was shaking in the Hoyer lift and some concern

that she might fall out;” that Resident 1 cried out repeatedly in anguish or distress while
being transported down the hall toward the bathing area; and that she was still crying in
the bathtub. Tr. 249. I asked Dr. Kuntz if these hypothetical circumstances would
change his view as to whether some form of abuse — physical, emotional, or
psychological — had taken place. In response, Dr. Kuntz testified

I think though that knowing this patient to be a rather
hysterical person who would become very emotional it would
be hard to discern how much of that is just her emotional
reaction? . . . it’s hard to make a judgment about abuse based
on the patient’s reaction. . . . | would determine if she was
mistreated, if she was treated roughly, or if she was, -- there
was no compassion shown to this patient.

Tr. 249-250.
14

In evaluating Dr. Kuntz’s testimony, I find that he was substantially ignorant of the full
factual context of what took place between Resident 1 and Petitioner’s staff in the
morning, prior to his session with her. Clearly, he had no knowledge of the details
surrounding Resident 1’s bath nor had he attempted to obtain information about the
incident on his own. Dr. Kuntz opined that Resident 1 was not “traumatized” or
“devastated” by the bath, but then admitted on cross-examination that he had been
unaware of Resident 1’s demeanor and reactions during the whole scene and had been
unaware that she had physically resisted being removed from her bed to her wheelchair.

When asked to consider whether Resident 1 had been abused under the hypothetical
scenario I presented, Dr. Kuntz repeated his opinion that Resident 1’s reactions were
attributable to her hysterical personality. I find that testimony troubling and Dr. Kuntz’s
view disingenuous: even when presented with a hypothetical situation — actually, a
reasonable restatement of the real facts — describing Resident 1’s extreme distress over
being forced to take a bath, Dr. Kuntz remained unwilling even to acknowledge the
possibility that she may have suffered any form of abuse. In essence, his position seemed
to have been that simply because he believed Resident 1 to be emotionally labile and
highly-strung, her anguish was trivial and her physical resistance irrelevant. For these
reasons, I find Dr. Kuntz’s testimony not credible or reliable, and give very little weight
to it.

Petitioner also contends that because Resident lappeared to have put the bath incident
behind her, as indicated by her later statements that she was happy at the facility, the
incident was therefore minimal, trivial, or inconsequential. I am not persuaded by this
self-serving argument. Resident 1 suffered both mental and physical abuse as a result of
the bath incident. Resident 1 screamed and protested during her forced transfer with the
Hoyer lift and as she was wheeled to the shower room, but to no avail. Her resistance
ended only when she was put in the tub, and, at that point, according to the record, she
was reduced to crying and whimpering. It is inconsistent with the record for Petitioner to
claim that the “true effect on her was minimal.” P. Br. at 24. One could take the view
that Resident 1’s subsequent statements that she was satisfied with her care at the facility
were based on the fact that she recognized that she was simply not in a position to hold a
grudge openly. Resident 1 may have realized that she had to “get over” the bath incident
since it would not help her situation to be angry at the people who basically held her life
— or at the very least her personal dignity and privacy — in their hands.

Petitioner attacks the credibility of CMS’s surveyor witness, Surveyor Blum, claiming
that she was biased, and had an agenda in her testimony and her investigation. P. Br. at
21; see P. Reply at 3-6. Petitioner had the opportunity to cross-examine Surveyor Blum
at the in-person hearing as to why she alleged a deficiency under Tag F223. I have been
given no reason to believe Petitioner’s claims that Surveyor Blum had predisposed
conclusions before she began her investigation, or omitted or mischaracterized
15

information in the SOD. I find that Surveyor Blum’s testimony is credible, and the
statements in the SOD to be reliable.

Despite Resident 1’s vociferous objections and physical resistance, Petitioner’s staff used
intimidation and force to make her take a bath. This traumatic situation caused Resident
lsignificant mental anguish and emotional and physical distress. I find that Petitioner’s
staff abused Resident 1 both mentally and physically, and was thus not in substantial
compliance with 42 C.F.R. §§ 483.13(b) and 483.13(c)(1)(i).

B. The immediate jeopardy determination is not subject to review in this case, as
the amount of PICMP is not affected by whether or not there is immediate
jeopardy.

CMS concluded that the violation of 42 C.F.R. §§ 483.13(b) and 483.13 (c)(1)(i) posed
immediate jeopardy. However, because CMS imposed a PICMP in this case, and not a
per-day CMP, I need not consider CMS’s finding that the deficiencies here constituted
immediate jeopardy.

The regulations are clear that the scope and severity determination of immediate jeopardy
can be appealed but only if the range of CMP that can be imposed could change or if the
facility’s nurse aide training program would be affected due to a finding of substandard
quality of care. 42 C.F.R. §§ 498.3(b)(14)(i), (ii) and 498.3(d)(10)(i), (ii). It does not
appear that Petitioner had a nurse aide training program. Further, there is but a single
range for PICMPs and the amount of a PICMP is not affected by whether or not there is
immediate jeopardy. 42 C.F.R. §§ 488.408; 488.438. Thus, the immediate jeopardy
finding is not subject to appeal or to my review in this case.

C. The $10,000 PICMP imposed is reasonable.

I have concluded that Petitioner was not in substantial compliance with all program
participation requirements due to a violation of 42 C.F.R. §§ 483.13(b) and 483.13
(c)(1)(i), Tag F223. Therefore, there is a basis for CMS to impose one or more of the
enforcement remedies listed in 42 C.F.R. § 488.406, including a PICMP for each instance
that a facility is not in substantial compliance. 42 C.F.R. § 499.430(a). CMS is
authorized to impose a PICMP from $1000 to $10,000 per instance. 42 C.F.R.

§ 488.438(a)(2). In this case, CMS has imposed a PICMP of $10,000.

My review of the reasonableness of the PICMP imposed is de novo and is based upon the
evidence in the record before me. In determining the reasonableness, I apply the factors
listed at 42 C.F.R. § 488.438(f) which are: (1) the facility’s history of noncompliance;
(2) the facility’s financial condition; (3) factors specified at 42 C.F.R. § 488.404; and (4)
the facility’s degree of culpability, which includes neglect, indifference, or disregard for
resident care, comfort or safety. The absence of culpability is not a mitigating factor.
16

The factors at 42 C.F.R. § 488.404 include: (1) the scope and severity of the deficiency;
(2) the relationship of the deficiency to other deficiencies resulting in noncompliance;
and (3) the facility’s prior history of noncompliance in general and specifically with
reference to the cited deficiencies.

Petitioner argues that the $10,000 PICMP imposed by CMS is unreasonable and argues
that, should it be determined that Petitioner is not in substantial compliance with
participation requirements, the CMP should be reduced to the minimum PICMP amount
of $1,000. Petitioner contends that its history of noncompliance shows that it has only
been cited once for a deficiency, in 2005, regarding the treatment of wounds, and paid a
CMP of $6,500. P. Br. at 26, citing Tr. 158; P. Prehearing Memorandum at 8.

Petitioner argues that it should not be held culpable for the bath incident. Petitioner states
that if its staff was wrong for giving Resident 1 a bath, something it adamantly denies,
then the error was with regards to the timing of the bath. Petitioner contends that its staff
was only acting in furtherance of Resident 1’s welfare and that of the other residents,
there was a good faith belief that the bath was necessary, and Resident 1 was not injured.
In Petitioner’s view, imposing the maximum PICMP under these circumstances would
serve to chill the “honest, good faith and informed professional judgment of professional
health care providers on matters of care.” P. Br. at 28.

Although Petitioner attempts to minimize the significance of its staffs actions, I conclude
that the deficiency cited under F223 was serious and that Petitioner was culpable. The
right of a resident to direct her own care constitutes an important part of the regulatory
scheme. Here, even if Resident 1’s odor and state of cleanliness were somehow shown to
pose some kind of a health threat (and Petitioner has offered no evidence that it did),
Petitioner’s staff failed to consider alternative ways to accommodate Resident 1 before
they used intimidation and force to remove her from her bed and get her to the shower
room. Once Resident! expressed her refusal of a bath, Petitioner’s staff should have
dropped their plan for a bath and explored other avenues to achieve the result they
sought. Instead, Petitioner’s staff ignored her protests, and continued with their efforts,
even as she yelled and screamed and put up a vigorous struggle. Petitioner’s staff
exhibited a callous disregard for Resident 1’s rights and failed to keep her free from
physical and mental abuse. For these egregious failings, Petitioner is entirely culpable.

Petitioner has not asserted that its financial condition is such that it cannot pay the
PICMP and has presented no evidence of its financial condition.

A $10,000 PICMP is the maximum amount of PICMP that CMS may impose for an
instance of non-compliance. I conclude that the $10,000 PICMP is reasonable in light of
the relevant factors.
17

V. Conclusion

For the foregoing reasons, I conclude that Petitioner was not in substantial compliance
with program participation requirements due to a violation of 42 C.F.R. §§ 483.13(b) and
483.13(c)(1)(), cited as Tag F223. The $10,000 PICMP is a reasonable enforcement
remedy.

/s/
Richard J. Smith
Administrative Law Judge
